

	

		II

		109th CONGRESS

		1st Session

		S. 187

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Corzine (for

			 himself, Mr. Smith,

			 Mr. Kennedy, Mrs. Boxer, Ms.

			 Cantwell, Mrs. Clinton,

			 Mr. Coleman, Mr. Conrad, Mr.

			 Dayton, Mr. Durbin,

			 Mr. Dodd, Mr.

			 Harkin, Mr. Inouye,

			 Mr. Jeffords, Ms. Landrieu, Mr.

			 Lautenberg, Mr. Leahy,

			 Mr. Levin, Ms.

			 Mikulski, Mrs. Murray,

			 Mr. Reed, Mr.

			 Rockefeller, Mr. Sarbanes,

			 Ms. Stabenow, Mr. Schumer, Mr.

			 Wyden, Ms. Collins,

			 Mr. Johnson, Mr. Kerry, Mrs.

			 Lincoln, and Mr. Biden)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To limit the applicability of the annual updates to the

		  allowance for State and other taxes in the tables used in the Federal Needs

		  Analysis Methodology for the award year 2005–2006, published in the Federal

		  Register on December 23, 2004.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Ensuring College Access for all

			 Americans Act.

		2.Allowance for State

			 and other taxesNotwithstanding any other provision of law,

			 the annual updates to the allowance for State and other taxes in the tables

			 used in the Federal Needs Analysis Methodology to determine a student’s

			 expected family contribution for the award year 2005–2006 under part F of title

			 IV of the Higher Education Act of

			 1965 (20 U.S.C. 1087kk et seq.),

			 published in the Federal Register on Thursday, December 23, 2004 (69 Fed. Reg.

			 76926), shall not apply to a student to the extent the updates will reduce the

			 amount of Federal student assistance for which the student is eligible.

		

